DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 5 July 2022, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 15-17, 20-23, and 27-34 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 15-17, 20-23, and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  Examiner notes that US 5016303 to Tanaka, US 4756035 to Beier, and US 20110056503 A1 to Abraham are particularly relevant.
Regarding independent claims 1, 15, and 20, the primary reference Tanaka teaches Applicant’s claimed invention except “a first divider extending from the rear surface of the pillow towards the front surface of the pillow and extending from the bottom surface of the pillow towards the top surface of the pillow, wherein the right section is at least partially separated from the center section by a second divider extending from the rear surface of the pillow towards the front surface of the pillow and extending from the bottom surface of the pillow towards the top surface of the pillow, wherein each of the left section, the right section […] the secondary cervical support fill chamber being configured to receive one or more filling materials; and a third divider extending from the left side surface of the pillow to the right side surface of the pillow and from the rear surface of the pillow towards the front surface of the pillow, wherein the third divider separates each of the head support fill chambers from each of the comfort layer fill chambers; wherein the head support fill chamber of the left section is separated from the head support fill chamber of the center section by the first divider and the head support fill chamber of the right section is separated from the head support fill chamber of the center section by the second divider”.  In other words, Applicant’s claimed structure comprises three dividers that separate the head fill chambers and comfort chambers.  Tanaka lacks these dividers.  Both Beier and Abraham further lack the claimed dividers.  There is no teaching or suggestion in the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673